IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-92,519-01


                               EX PARTE JD ROSS, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. CR-18-0542-E-WHC1 IN THE 453RD DISTRICT COURT
                            FROM HAYS COUNTY


       Per curiam.

                                           ORDER

       Applicant was convicted of engaging in organized criminal activity and sentenced to twenty-

two years’ imprisonment. Applicant filed an application for a writ of habeas corpus and an amended

application for writ of habeas corpus in the county of conviction, and the district clerk forwarded

them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       In his amended writ application, Applicant contends, among other things, that his plea was

involuntary because counsel misadvised him about parole eligibility for the offense. Applicant has

alleged facts that, if true, might entitle him to relief. Ex parte Moussazadeh, 361 S.W.3d 684, 691

(Tex. Crim. App. 2012). Accordingly, the record should be developed. The trial court is the

appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The record
                                                                                                       2

contains an affidavit from counsel stating that he told Applicant this was not a “3g” offense. The

trial court shall order trial counsel to provide a supplemental response to Applicant’s claim. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial

court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

plea was involuntary. The trial court shall make specific findings addressing whether Applicant and

counsel discussed parole eligibility for this offense and, if so, whether counsel provided accurate

advice. The trial court may make any other findings and conclusions that it deems appropriate in

response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: June 9, 2021
Do not publish